Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,181,646 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


Reissue Declaration of 06-12-2020
The reissue oath/declaration filed on 06-12-2020 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The error statement in the reissue declaration of 06-12-2020 is defective because the cited error supporting the filing of the reissue application no longer exists. The cited error states that applicant seeks to broaden original patent claims 1 and 13. However, with the cancellation of claims 21-56 in the last amendment no claims exist in the present reissue application which are broader in scope than those of the original patent. 
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 C.F.R. 1.175.
Applicant may choose to either submit a new reissue declaration with a new error statement which complies with 35 USC 251, or may simply conspicuously and clearly identify a new error for the reissue in the remarks section of the next response; this new error statement must also comply with 35 USC 251.
Applicant is reminded that 37 CFR 1.175 indicates:
1.175    Inventor’s oath or declaration for a reissue application.
[Editor Note: Applicable only to patent applications filed under 35 U.S.C. 111, 363, or 385  on or after September 16, 2012*]

(a) The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251  being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.

(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

(c) The inventor, or each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application, except as provided for in § 1.64, and except that the inventor’s oath or declaration for a reissue application may be signed by the assignee of the entire interest if:

(1) The application does not seek to enlarge the scope of the claims of the original patent; or

(2) The application for the original patent was filed under § 1.46  by the assignee of the entire interest.

(d) If errors previously identified in the inventor’s oath or declaration for a reissue application pursuant to paragraph (a) of this section are no 

(e) The inventor’s oath or declaration for a reissue application required by paragraph (a) of this section may be submitted under the provisions of § 1.53(f), except that the provisions of § 1.53(f)(3)  do not apply to a reissue application.

(f)
(1) The requirement for the inventor’s oath or declaration for a continuing reissue application that claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  in compliance with § 1.78  of an earlier-filed reissue application may be satisfied by a copy of the inventor’s oath or declaration from the earlier-filed reissue application, provided that:

(i) The inventor, or each individual who is a joint inventor of a claimed invention, in the reissue application executed an inventor’s oath or declaration for the earlier-filed reissue application, except as provided for in § 1.64;

(ii) The continuing reissue application does not seek to enlarge the scope of the claims of the original patent; or

(iii) The application for the original patent was filed under § 1.46  by the assignee of the entire interest.

(2) If all errors identified in the inventor’s oath or declaration from the earlier-filed reissue application are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue.

(g) An oath or declaration filed at any time pursuant to 35 U.S.C. 115(h)(1), will be placed in the file record of the reissue application, but may not necessarily be reviewed by the Office.

		Emphasis added.

Drawings
The drawings of 01-19-21 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, Figures 4 and 5 only show the fabric F passing over the rollers in one direction given there is only a single arrow in the figures; but the No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Accordingly, the proposed drawing figures of 01-19-21 have not been entered. Since none of the proposed drawings has been entered in this reissue application, the presently pending figures are those of the printed patent. Replacement sheet 3/5 submitted on 06-12-20 would be entered if submitted in the next response. Additionally, new sheet 4/5 presented on 01-19-21 would also be entered if submitted in the next response. However, New sheet 5/5 submitted on 01-
If applicant elects to submit new drawings then appropriate changes or additions to the brief description of the drawings and detailed description sections of the specification regarding these new figures would be necessitated. 
The amendments to the specification of 01-19-21 have been entered.
The examiner requests a version of the entire specification with proper markings showing additions relative to the original patent text, and single brackets showing deletions of original patent text be presented with the next response in order to determine that no new matter has been introduced by amendment. 
Applicant might want to consider making a modification to claim 12 line 8 in order to specify whether the brushing process is during pre-processing or finishing. The same is true for claim 18 line 6 for said singeing process.

Response to Arguments
Applicant's arguments filed 1-19-2021 have been fully considered but they are moot with respect to any remaining issues.

Applicant did not supply citations of support for the changes and amendments made to the claims. As per Reissue guidelines, this is a requirement of a proper response in a reissue application. See MPEP 1453 and 37 C.F.R. 1.173. The examiner waived this requirement for the last response but if not corrected in future responses it might be met with a notice of non-compliance.

Conclusion
Claims 1-20 are rejected.
Claims 21-56 have been canceled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 

                                                       Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferees: /BMF/ and /GAS/